UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-6352
TROY WEST-BEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                   (CR-97-175-S, CA-00-494-S)

                      Submitted: July 27, 2000

                      Decided: January 25, 2001

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                             COUNSEL

Troy West-Bey, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WEST-BEY
                              OPINION

PER CURIAM:

   Troy West-Bey seeks to appeal the district court’s order summarily
dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.
2000). For reasons set forth below, we grant a certificate of appeala-
bility, affirm in part, and vacate and remand in part.

   Because of the opinion which follows we decline to consider any
issue with regard to sentencing at this time.

   West-Bey also claims that he is entitled to relief because he
received ineffective assistance of counsel when his original attorney
failed to move for a competency hearing prior to entry of his guilty
plea and informed the court that West-Bey was competent to plead
guilty. The record is not sufficiently developed to evaluate this claim.
A week prior to entry of his plea, West-Bey requested that his attor-
ney file a notice of his intent to rely upon an insanity defense
requested a week before his plea. At the plea proceeding, West-Bey
(1) admitted that he had past mental health and substance abuse prob-
lems; (2) claimed that his psychiatric medications had recently been
changed to add two new drugs that had the potential to affect his cen-
tral nervous system, and (3) claimed he had taken this new cocktail
of drugs the evening before the morning that he entered his plea. The
record is devoid of specific evidence of his attorney’s investigation
into his client’s condition at the plea hearing.

   We are similarly unable to determine from the present record
whether West-Bey suffered prejudice from this alleged deficient rep-
resentation. Once West-Bey admitted to his history of mental disease
and his previous use of psychiatric drugs, he was questioned only in
a general manner regarding how he felt, to which he replied, "Okay."
There was no further examination into how recently his medications
had been changed, the reason for the change in his treatment, and
whether his prior communications with his attorney during which he
assisted in his defense occurred prior to his change in treatment.
There was no testimony about the effects the combination of drugs
prescribed for West-Bey would have upon his ability to reason and to
understand the nature of the proceedings. Thus, the record before this
                     UNITED STATES v. WEST-BEY                      3
court lacks sufficient information to evaluate his claim. See, e.g.,
United States v. Damon, 191 F.3d 561, 564 (4th Cir. 1999) (vacating
and remanding a guilty plea for further factfinding on the issue of
whether a plea was knowing and voluntary after a defendant revealed
that he was taking two psychiatric drugs, his attorney advised the
court that one of the drugs could cause impaired judgment, but then
counsel also advised the court that he knew of no reason that his cli-
ent was not competent to enter a plea).

   Moreover, the district court’s finding, after the submission of
West-Bey’s mental health records by his second attorney and after
West-Bey’s medications were changed once again, that reasonable
cause existed to order a competency hearing supports West-Bey’s
contention that his first counsel should have sought a competency
hearing. See United States v. Parra-Ibanez, 936 F.2d 588, 591-92 (1st
Cir. 1991) (vacating a guilty plea after the defendant, who had a his-
tory of psychological problems and substance abuse, told the district
court at the Rule 11 colloquy that he had taken three different types
of psychiatric medications within the past twenty-four hours, and
began to exhibit additional psychological problems after pleading
guilty).

   Equally unclear from the record before this court is whether the
mental health professionals at FCI Butner found that West-Bey was
competent when he arrived at that facility or whether they found him
incompetent and were able to restore his competency for sentencing.
Further, even assuming that West-Bey was competent at the time he
arrived at FCI Butner, the record does not reflect his mental state
when he was being treated with the medications that he was taking
at the time of his plea hearing.

   Lacking a proper foundation by which to evaluate this portion of
West-Bey’s appeal, we grant a certificate of appealability and vacate
the court’s summary dismissal of this claim. See, e.g., United States
v. Cole, 813 F.2d 43, 47 (3d Cir. 1987) (collecting cases in which an
evidentiary record was developed in habeas proceedings as to whether
a defendant’s use of medications prior to pleading guilty impaired his
ability to enter a knowing and voluntary plea). We accordingly
remand this case for further consideration, including an evidentiary
hearing, if appropriate, of whether West-Bey was deprived of the
4                    UNITED STATES v. WEST-BEY
effective assistance of counsel prior to entry of his plea and at the
Fed. R. Crim. P. 11 colloquy and whether such error, if it occurred,
prejudiced him.

   West-Bey further seeks production of the transcript of his Rule 11
colloquy and copies of document numbers 84, 86, 99 to 101, and 134
of the record in order to aid in the preparation of his appeal. We deny
this motion because both the transcript and the district court’s record
were reviewed by this court. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                             AFFIRMED IN PART; VACATED AND
                                          REMANDED IN PART